JS 44 (Rev. 08/18)

The JS 44 civil cover sheet and the information contained herein neither replace nor ea ae the filing and service of pleadings or other papers as required by law,
provided by local rules of court. This form, approved by the Judicial Conference of the U

CIVIL COVER SHEET

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

nited States in September 1974, is required for the use of the C

except as
lerk of Court for the

 

I. (a) PLAINTIFFS

Twin K Construction, Inc.

(b) County of Residence of First Listed Plaintiff

Scott County, TN

 

(EXCEPT IN U.S. PLAINTIFF CASES)

Cc) Attorneys (Firm Name, Address, and Telephone Number)
Bish C'Quise Guat Fispatrick’s Jemard “BL, 800 S Gay St

Knoxville, TN 37929, (865) 524-1873

DEFENDANTS

NOTE:

Attomeys (/f Known)

(615) 850-8687

 

County of Residence of First Listed Defendant

IN LAND CONDEMNATION CASE
THE TRACT OF LAND INVOLVED.

UMA, Geotechnical Construction, Inc.

(IN US. PLAINTIFF CASES ON!
SE THE

 

Guilford County, NC | _

LY)
> LOCATION OF

Christopher S. Dunn, Waller, Lansden, Dortch & Davis, LLP, 514
Union Street, Suite 2700, P.O. Box 198966, Nashville, TN 37219,

 

Il. BASIS OF JURISDICTION (Place an “N" tn One Box Only)

 

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

O 1 US. Government 13> Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State OK | © 1 Incorporated er Principal Place M4 =#O4
of Business In This State
O 2 U.S. Government t 4 Diversity Citizen of Another State o 2 2 Incorporated and Principal Place os hs
Defendant (Indicate Citizenship of Parties in [tem Il) of Business In Another State
Citizen or Subject of a 03 © 3. Foreign Nation O6 o6
Foreign Country
IV. NATURE OF SUIT (lace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORTEITURE/PENALTY BANKRUPTCY OER STATUTES]
O 110 Insurance PERSONAL INJURY PERSONALINJURY {0 625 Drug Related Seizure © 422 Appeal 28 USC 158 © 375 False Claims Act
O 120 Marine O 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal © 376 Qui Tam (31 USC
130 Miller Act O 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ 3 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent 3 450 Commerce
152 Recovery of Defaulted Liability © 368 Asbestos Personal 7 835 Patent - Abbreviated © 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application [1 470 Racketeer Influenced and
(Excludes Veterans) (345 Marine Product Liability 0 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards 0 861 HIA (1395ff) O 485 Telephone Consumer
O 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
% 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI O 850 Securities/Commodities/

O 196 Franchise

Injury
©) 362 Personal Injury -
Medical Malpractice

© 385 Property Damage
Product Liability

 

 

 

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS
© 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus:
1) 220 Foreclosure 0 441 Voting 0) 463 Alien Detainee
© 230 Rent Lease & Ejectment © 442 Employment 0 510 Motions to Vacate
240 Torts to Land © 443 Housing/ Sentence
245 Tort Product Liability Accommodations O 330 General
4 290 All Other Real Property 0 445 Amer. w/Disabilities - | 535 Death Penalty
Employment Other:
446 Amer. w/Disabilities -] 540 Mandamus & Other
Other O 550 Civil Rights
© 448 Education © 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

& 740 Railway Labor Act

0 751 Family and Medical
Leave Act

© 790 Other Labor Litigation

C1 791 Employee Retirement
Income Secunty Act

FEDERAL TAX SUITS

J 865 RSI (405(g))

 

 

IMMIGRATION

 

 

 

© 462 Naturalization Application
© 465 Other Immigration
Actions

 

O 870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

 

Exchange

© 890 Other Statutory Actions

© 891 Agricultural Acts

© 893 Environmental Matters

© 895 Freedom of Information
Act

© 896 Arbitration

© 899 Administrative Procedure
Acv Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X" in

PC 1 Original
Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

One Box Only)

Oo 3

 

Remanded from a4

Appellate Court

Reinstated or
Reopened
(specify)

J 3 Transferred from
Another District

Litigation -
Transfer

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
28 USC 1332 and 1391
Brief description of cause: .
Breach of contract in road construction matter.

O 6 Multidistrict

8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 600,000.00 JURY DEMAND: MYes  CINo
VIII. RELATED CASE(S)
IF ANY Deemer DOCKET NUMBER
DATE = F, g / 20 7 l ~ ae ‘C. Ce recon ——
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
JS 44 Reverse (Rev. 08/18)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(x) Plaintiffs-Defendants. Enter names (last, first, middle initial} of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff ar defendant is an official within a gavernment agency. identify first the agency and
then the official, giving both name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

{c) Attorneys. Enter the firm name, address. telephong number, and attorney of record, If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

I. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P.. which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction. precedence is piven in the order shown below.
United States plaintiff. (1) furisdiction based on 28 ULS.C, 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies. place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. tn cases where the U.S. is a parly, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section HI below; NOTE: federal question actions take precedence over diversity
cases.)

I. Residence (citizenship) of Principal Parties. This section of the IS 44 is to be completed if diversity of citizenship was indicated above, Mark this
section for each principal party.

IV. Nature of Suit, Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case. pick the nature of suit code

that is most applicable. Click here for: Nature of Suit Code Descriptions.

¥, Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (1} Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C. Section 1441.
Remanded from Appellate Court, (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened, (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Tithe 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.
Mulltidistrict Litigation — Transfer. (6} Check this box when a mulltidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.
Mulltidistrict Litigation ~ Direct File. (B) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN GRIGIN CODE 7. Origin Code 7 was uscd for historical records and is no longer relevant due to changes in
statue.

Vi. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity, Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Vil. Requested in Complaint, Class Action. Place an "X" in this box if you are filing a class action under Rule 23. F.R.Cy.P.
Demand. [n this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction,
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIL Related Cases. This section of the JS 44 is used to reference related pending cases, ifany, If there are related pending cases, insert the docket

numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

Case 3:21-cv-00074-KAC-DCP Document1-7 Filed 03/08/21 Page 2of2 PagelD #: 54
